 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2129 Page 1 of 39

1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAUL ARELLANO,                                       Case No.: 16cv2412-CAB (MSB)
12                                       Plaintiff,
                                                          REPORT AND RECOMMENDATION
13   v.                                                   REGARDING DEFENDANT’S MOTION
                                                          FOR SUMMARY JUDGMENT
14   BLAHNIK,
                                                          [ECF NO. 134]
15                                    Defendant.

16
17
18         This Report and Recommendation is submitted to the Honorable Cathy Ann
19   Bencivengo, United States District Judge, pursuant to 28 U.S.C. § 636(b)(1) and Civil Local
20   Rule 72.1(c) of the United States District Court for the Southern District of California.
21         On September 23, 2016, Plaintiff Raul Arellano, a prisoner incarcerated at R. J.
22   Donovan State Prison, (“Donovan”) filed a Complaint pursuant to 28 U.S.C. § 1343(a)(3)
23   and 42 U.S.C. § 1983, alleging that Defendant Blahnik, a staff librarian at Donovan,
24   violated his constitutional right of access to the courts by misplacing or intentionally
25   destroying documents that Plaintiff intended to file as attachments or exhibits in state
26   and federal habeas corpus petitions collaterally attacking his criminal conviction. Now
27   pending before the Court is Defendant’s Motion for Summary Judgment. For the reasons
28
                                                      1
                                                                                  16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2130 Page 2 of 39

1    set forth below, the Court RECOMMENDS that Defendant’s motion for summary
2    judgment be DENIED.
3                               I.     PROCEDURAL BACKGROUND
4          While the procedural history of this case is extensive, the Court will briefly
5    summarize the developments most relevant to the instant summary judgment motion.
6          This § 1983 action arises out of Plaintiff’s allegations that Defendant intentionally
7    lost or destroyed the trial transcripts that were necessary for the San Diego County
8    Superior Court’s consideration of his state habeas corpus petition collaterally attacking
9    his criminal conviction, as well as documents that he intended to submit with a
10   subsequent federal habeas corpus petition, in violation of his right of access to the courts.
11   (Compl., ECF No. 1 at 10; Pl.’s Opp. to Def.’s Mot. for Summ. J., ECF No. 150 at 16.) At all
12   times relevant to this § 1983 action, Plaintiff was incarcerated at R. J. Donovan State
13   Prison in San Diego, California. (See ECF No. 1 at 1.)
14         On March 30, 2017, Defendant filed his Motion to Dismiss under Federal Rule of
15   Civil Procedure 12(b)(6). (Def.’s Mot. to Dismiss, ECF No. 6.) In adopting elements of
16   Judge Porter’s Report and Recommendation on Defendant’s Motion to Dismiss, Judge
17   Bencivengo concluded that although there is a potential conflict between access to courts
18   claims under Lewis v. Casey, 518 U.S. 343 (1996), and the favorable determination
19   doctrine of Heck v. Humphrey, 512 U.S. 477 (1994), Plaintiff’s access to court suit could
20   proceed, except with regard to damages that Plaintiff sought for wrongful incarceration,
21   which would have inherently undermined Plaintiff’s underlying criminal conviction. (See
22   Order on Def.’s Mot. to Dismiss, ECF No. 16 at 5-8.)
23         Defendant then filed the instant summary judgment motion on March 6, 2020.
24   (Def.’s Mot. for Summ. J., ECF No. 134.) Defendant contends that he is entitled to
25   summary judgment for three reasons: (1) the San Diego County Superior Court denied a
26   previously filed habeas corpus petition regarding Defendant Blahnik’s loss of Plaintiff’s
27   paperwork for failure to exhaust his administrative remedies under California
28   Department of Corrections and Rehabilitation (“CDCR”) regulations, thus precluding
                                                   2
                                                                                  16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2131 Page 3 of 39

1    Plaintiff from litigating the lost paperwork issue in the instant § 1983 action; (2) Plaintiff
2    failed to exhaust his administrative remedies under the federal Prison Litigation Act
3    (“PLRA”) standards; and (3) Plaintiff cannot support an arguable access to courts claim.
4    (Id. at 17, 21, 23.) Plaintiff filed his Opposition to summary judgment, (ECF No. 150), on
5    March 6, 2020, which was followed by Defendant’s Reply to Plaintiff’s Opposition, (Def.’s
6    Reply to Pl.’s Opp., ECF No. 151), on March 20, 2020, and Plaintiff’s Sur-Reply, (Pl.’s Sur-
7    Reply to Def.’s Reply to Pl.’s Opp., ECF No. 153), on March 30, 2020.1
8                               II.    SUMMARY JUDGMENT STANDARD
9           Summary judgment is appropriate when there is “no genuine dispute as to any
10   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
11   56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Summary judgment avoids
12   unnecessary trials in cases in which the parties do not dispute the facts relevant to the
13   determination of the issues in the case, or in which there is insufficient evidence for a jury
14   to determine those facts in favor of the nonmovant. Crawford-El v. Britton, 523 U.S. 574,
15   600 (1998); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-50 (1986). Simply put, a
16   summary judgment motion asks whether the evidence presents a sufficient factual
17   disagreement to require submission to a jury. Anderson, 477 U.S. at 251-52.
18          A fact is material when it affects the outcome of the case. Id. at 242, 248. A dispute
19   as to a material fact is “genuine” if a reasonable jury could return a verdict for the
20   nonmoving party. Id. The moving party bears the initial burden of establishing the
21   absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. The moving party
22   can satisfy this burden in two ways: (1) by presenting evidence that negates an essential
23   element of the nonmoving party’s case; or (2) by demonstrating that the nonmoving party
24   failed to establish an essential element of the nonmoving party’s case on which the
25
26
27   1 Plaintiff also asked to be sent a copy of his Sur-Reply due to COVID-19 related law library closures.
     (ECF No. 153 at 1.) The Court GRANTS Plaintiff’s request, and ORDERS the Clerk to send Plaintiff a copy
28   of ECF No. 153 with this Report and Recommendation.
                                                        3
                                                                                          16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2132 Page 4 of 39

1    nonmoving party bears the burden of proving at trial. Id. at 322-23. If the moving party
2    fails to bear the initial burden, summary judgment must be denied, and the court need
3    not consider the nonmoving party’s evidence. Adickes v. S.H. Kress & Co., 398 U.S. 144,
4    159-60 (1970).
5          Once the moving party establishes the absence of a genuine issue of material fact,
6    the burden shifts to the nonmoving party to set forth facts showing a genuine issue of a
7    disputed fact remains. Celotex, 477 U.S. at 330. “[W]here the record taken as a whole
8    could not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine
9    issue for trial.’” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587
10   (1986) (quoting Fed. R. Civ. P. 56(e) advisory committee’s note on 1963 amendments).
11         In making this determination, a court must draw all inferences in the light most
12   favorable to the nonmoving party and determine whether genuine issues of material fact
13   preclude entry of judgment. Comite de Jornaleros de Redondo Beach v. City of Redondo
14   Beach, 657 F.3d 936, 942 (9th Cir. 2011). A court determines only whether there is a
15   genuine issue for trial and, in doing so, it must liberally construe Plaintiff’s filings because
16   he is a pro se prisoner. Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010). A court
17   should not engage in credibility determinations, weighing of evidence, or drawing of
18   legitimate inferences from the facts, as these functions are left for the trier of fact.
19   Anderson, 477 U.S. at 255.
20                                        III.   DISCUSSION
21         As noted above, Defendant contends that he is entitled to summary judgment for
22   three reasons: (1) the San Diego County Superior Court denied a previously filed habeas
23   corpus petition regarding Defendant Blahnik’s loss of Plaintiff’s paperwork for failure to
24   exhaust his administrative remedies under CDCR regulations, thus precluding Plaintiff
25   from litigating the lost paperwork issue in federal court; (2) Plaintiff failed to exhaust his
26   administrative remedies under the federal PLRA standards; and (3) Plaintiff cannot prove
27
28
                                                    4
                                                                                    16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2133 Page 5 of 39

1    an arguable access to courts claim. (Id. at 17, 21, 23.) The Court will address each of
2    these arguments in turn.
3    A.    Collateral Estoppel (Issue Preclusion)
4          Defendant, in support of his motion for summary judgment, argues that because
5    the issue of exhaustion of administrative remedies was decided against Plaintiff in a
6    previous state habeas corpus action connected to Defendant Blahnik’s loss of his legal
7    papers, Plaintiff should be precluded from arguing that he exhausted his administrative
8    remedies in the instant § 1983 action. (See ECF No. 134 at 21.) Plaintiff, in opposition,
9    contends that although he included the issue of Defendant Blahnik losing legal paperwork
10   in that habeas petition, the portion of the state court’s order regarding administrative
11   remedies addressed a different set of facts than Defendant Blahnik’s loss of the
12   paperwork, thus leaving the issue of exhaustion as to Blahnik’s loss of paperwork
13   unresolved. (See ECF No. 150 at 6:15-17.) (“As you can see the merits of habeas corpus
14   that Defendant points out in regards to [the] 602, exhaustions, is about a period of dates
15   I was in Crisis bed & [Administrative Segregation] . . . Not regarding Blahnik.”) The Court
16   will first note the collateral estoppel standards within the Ninth Circuit before turning to
17   an analysis of Plaintiff’s state habeas actions.
18         1.     collateral estoppel standard
19         State judicial proceedings are accorded “the same full faith and credit in every court
20   within the United States . . . as they have by law . . . in the courts of [the] State . . . from
21   which they are taken.” 28 U.S.C. § 1738. Accordingly, under the Full Faith and Credit
22   Statute, federal courts must give a state court judgment the same preclusive effect as the
23   state court judgment would receive by another court of that state. See id.; Maldonado v.
24   Harris, 370 F.3d 945, 851 (9th Cir. 2004). There is no exception to the rules of issue and
25   claim preclusion for federal civil rights actions under 42 U.S.C. § 1983. See Clark v.
26   Yosemite Cmty. Coll. Dist., 785 F.2d 781, 788 n.9 (9th Cir. 1986). The Supreme Court has
27   made it clear that a § 1983 claim brought in federal court is subject to principles of issue
28   and claim preclusion—sometimes referred to collectively as res judicata—by a prior state
                                                    5
                                                                                    16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2134 Page 6 of 39

1    court judgment. See Allen v. McCurry, 449 U.S. 90, 97-98 (1980) (issue preclusive effect
2    in federal court is the same as that is accorded in a state’s own courts); Silverton v. Dep’t
3    of Treasury, 644 F.2d 1341, 1347 (9th Cir. 1981) (“because of the nature of a state habeas
4    proceeding, a decision actually rendered should preclude an identical issue from being
5    relitigated in a subsequent [§] 1983 action if the state habeas court afforded a full and
6    fair opportunity for the issue to be heard and determined under federal standards.”)
7          The doctrine of res judicata limits parties’ ability to relitigate matters. Montana v.
8    United States, 440 U.S. 147, 153 (1979). Specifically, issue preclusion—also known as
9    collateral estoppel under California law—forecloses “successive litigation of an issue of
10   fact or law actually litigated and resolved in a valid court determination essential to the
11   prior judgment, even if the issue recurs in the context of a different claim.” Taylor v.
12   Sturgell, 553 U.S. 880, 892 (2008); see also Hiser v. Franklin, 94 F.3d 1287, 1292 (9th Cir.
13   1996). The purposes of this doctrine are to protect against vexatious litigants, to conserve
14   judicial resources, and to minimize the possibility of inconsistent decisions. Montana, 440
15   U.S. at 153-54.
16         In California, “[c]ollateral estoppel precludes relitigation of issues argued and
17   decided in prior proceedings.” Lucido v. Superior Court, 795 P.2d 1223 (1990). Five
18   threshold requirements must be present before collateral estoppel is applied:
19         First, the issue sought to be precluded from relitigation must be identical to
           that decided in a former proceeding. Second, this issue must have been
20
           actually litigated in the former proceeding. Third, it must have been
21         necessarily decided in the former proceeding. Fourth, the decision in the
           former proceeding must be final and on the merits. Finally, the party against
22
           whom preclusion is sought must be the same as, or in privity with, the party
23         to the former proceeding. ‘The party asserting collateral estoppel bears the
           burden of establishing these requirements.’
24
25   In re Harmon, 250 F.3d 1240, 1245 (9th Cir. 2001) (internal citation omitted).
26
27
28
                                                   6
                                                                                  16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2135 Page 7 of 39

1           2.      state habeas action2
2           On June 12, 2015, Plaintiff filed a petition for writ of habeas corpus in the Superior
3    Court of San Diego County. (ECF No. 134-3 at 5-20.) In this petition, Plaintiff raised several
4    issues, arguing that his right to due process was violated because prison officials denied
5    him access to the courts in connection with his state habeas petition challenging his
6    criminal conviction. (Id.) First, Plaintiff alleged that Defendant Blahnik failed to return
7    trial transcripts and allegedly exculpatory evidence Plaintiff intended to submit in support
8    of his habeas petition and had entrusted to Defendant for copying. (Id. at 8.) Plaintiff
9    noted that he started the grievance process regarding Defendant Blahnik’s loss of his legal
10   paperwork. (Id. at 9.) Second, Plaintiff alleged that while he was housed in the prison’s
11   administrative segregation unit, corrections officers denied him appropriate access to
12   that unit’s law library to compile this exculpatory evidence and research relevant case
13   law. (Id. at 11.) Third, Plaintiff alleged that the prison’s law library improperly denied him
14   access to copies or printouts of relevant case law that he intended to submit as exhibits
15   in this habeas petition. (Id. at 11-12.) Finally, Plaintiff alleged that the prison’s law
16   librarians denied him access to a Witkin treatise necessary to formulate an evidentiary
17
18
     2 Defendant asks the  Court to take judicial notice, pursuant to Federal Rule of Evidence 201, of a number
19   of documents, all court records. (See Def.’s Req. for Jud. Notice, ECF No. 134-3.) Plaintiff has not
     opposed this request. A federal court may “take notice of proceedings in other courts, both within and
20   without the federal judicial system, if those proceedings have a direct relation to matters at issue.”
     United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.
21
     1992); see also Manufactured Home Cmtys., Inc. v. City of San Jose, 420 F.3d 1022, 1037 (9th Cir. 2005)
22   (noting that a federal court may “take judicial notice of a state court decision and the briefs filed in that
     court to determine if an issue was raised and decided by the state court for res judicata purposes.”);
23   Holder v. Holder, 305 F.3d 854, 866 (9th Cir. 2002) (taking judicial notice of a California Court of Appeal
     opinion “and the briefs filed in that proceeding and in the trial proceeding and in the trial court” for the
24   purposes of analyzing issue preclusion).
25
     The Court concludes that the materials accompanying Defendant’s request for judicial notice are
26   encompassed by the rule articulated in Robinson Rancheria Citizens Council. All the exhibits covered by
     Defendant’s Request for Judicial Notice are court documents. As presented, the accuracy of their
27   contents cannot be reasonably questioned, and Plaintiff does not question their authenticity.
     Accordingly, the Court GRANTS Defendant’s request and will take judicial notice of the federal and state
28   court documents related to Plaintiff’s habeas litigation.
                                                          7
                                                                                               16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2136 Page 8 of 39

1    contention within this habeas petition. (Id. at 12-13.) Plaintiff requested that the
2    Superior Court appoint him an attorney and investigator to assist him with his efforts to
3    complete the habeas petition attacking his criminal conviction, move him to another
4    housing unit, grant him additional library access and photocopies, and grant him access
5    to the Witkin treatise. (Id. at 8-13.)
6          The Superior Court denied Plaintiff’s requests for relief, noting that Plaintiff had
7    only made conclusory allegations as to the denial of access to these materials. (Id. at 26.)
8    Additionally, the Superior Court denied Plaintiff’s requests because Plaintiff had failed to
9    exhaust his administrative remedies, citing to In re Dexter, 603 P.2d 35 (1979) and In re
10   Muszalski, 125 Cal. Rptr. 286 (1975). (Id.) In its analysis, the Superior Court stated that
11   Plaintiff conceded that he had not exhausted his administrative remedies with respect to
12   prison officials’ actions, and additionally concluded that Plaintiff should not be excused
13   from exhausting his administrative remedies because he had failed to demonstrate good
14   faith efforts to comply with administrative filing instructions. (Id.)
15         On June 7, 2016, the California Court of Appeal summarily denied Plaintiff’s petition
16   for largely similar reasons, noting that Plaintiff had failed to exhaust his administrative
17   remedies. (Id. at 31.)
18         3.     analysis
19         A prerequisite to the Court’s application of issue preclusion is that the exhaustion
20   standards applied in the state habeas are identical to those applied in the instant § 1983
21   action. See In re Harmon, 250 F.3d at 1245; (see also ECF No. 134 at 22; ECF No. 151 at
22   5-6.) Defendant contends, without support, that the issue of whether Plaintiff exhausted
23   his administrative remedies as to Blahnik’s loss of his materials in the state habeas
24   proceeding is identical to the issue before the court in the instant motion, thereby barring
25   Plaintiff from relitigating the exhaustion issue through collateral estoppel. Id.
26         It is well established, however, “‘that when the proceeding in which issue
27   preclusion is currently sought involves different substantive law than the previous
28   proceeding, collateral estoppel does not apply.’” See Cal. Hosp. Ass’n v. Maxwell-Jolly,
                                                   8
                                                                                 16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2137 Page 9 of 39

1    115 Cal. Rptr. 3d 572, 583 (2010) (quoting U.S. Golf Ass’n v. Arroyo Software Corp., 81 Cal.
2    Rptr. 2d 708, 714 (1999) (declining to bar subsequent action under collateral estoppel
3    because the prior action took place in a different legal context)); see also Pacific Tel. &
4    Tel. Co. v. City & Cty. of S.F., 17 Cal. Rptr. 687, 701-702 (1961) (refusing to bar subsequent
5    action under collateral estoppel where change in law shifted from municipal concern to
6    statewide concern).
7          Contrary to Defendant’s contention, the prior determination of exhaustion by the
8    state court in the habeas proceeding was analyzed under a different legal standard than
9    the exhaustion requirement imposed by the PLRA. District courts in the Ninth Circuit have
10   declined to apply a preclusive bar to exhaustion issues in federal civil rights actions after
11   exhaustion determinations in state habeas proceedings for precisely this reason. See,
12   e.g., Smith v. Cobb, No. 3:15-cv-00175-GPC-WVG, 2016 WL 4523847, at *8-9 (S.D. Cal.
13   Aug. 29, 2016) (declining to apply collateral estoppel because of differences between the
14   PLRA and California exhaustion requirements when defendants argued that exhaustion
15   had been determined against plaintiff in a prior state habeas proceeding). The PLRA, for
16   example, mandates that prisoners exhaust only the available administrative remedies,
17   rather than administrative and judicial remedies under the California exhaustion
18   standards. See, e.g., Thorns v. Ryan, No. 07-CV-0218H (AJB), 2008 WL 544398, at *4 n.2
19   (S.D. Cal. Feb. 26, 2008) (noting that the California exhaustion requirements include
20   exhaustion of judicial remedies in some cases). Defendant, in support of collateral
21   estoppel, only makes the conclusory contention that the exhaustion issue here is exactly
22   the same as the one analyzed in the prior state court proceeding, without any showing of
23   how the analysis in the state habeas petition would be identical to that of the instant §
24   1983 action. (See ECF No. 134 at 22.) This is insufficient to meet Defendant’s burden of
25   demonstrating that the state law applied in deciding the issue of exhaustion in the state
26   habeas proceeding was identical to the standard applied under the federal PLRA
27   standards.
28
                                                   9
                                                                                   16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2138 Page 10 of 39

1          Because the standard for exhaustion is different for state habeas petitions than
2    under the PLRA, the Court RECOMMENDS that Defendant’s motion for summary
3    judgment based on issue preclusion be DENIED.
4    B.    Administrative Exhaustion
5          In support of his motion for summary judgment, Defendant argues that Plaintiff
6    failed to exhaust his administrative remedies with regard to the lost paperwork issue
7    before bringing this action. (ECF No. 134 at 21.) Defendant, in support of this argument,
8    attaches various CDCR forms and other administrative documents submitted by Plaintiff
9    and processed by the various CDCR prison appeals offices over approximately a 2-year
10   period following the alleged lost paperwork incident in Plaintiff’s complaint. (ECF No. 134,
11   Exs. 1-9.) The Court will first note the administrative exhaustion standards that inform
12   the analysis of the instant summary judgment motion and the relevant facts surrounding
13   Plaintiff’s administrative filings before considering whether there is a genuine issue of
14   material fact regarding exhaustion.
15         1.     administrative exhaustion standard
16         The PLRA states that “[n]o action shall be brought with respect to prison conditions
17   under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail,
18   prison, or other correctional facility until such administrative remedies as are available
19   are exhausted.” 42 U.S.C. § 1997e(a). Thus, exhaustion is “mandatory” before bringing a
20   federal action. Ross v. Blake, 136 S. Ct. 1850, 1856 (2016); see Porter v. Nussle, 534 U.S.
21   516, 524 (2002). Failure to exhaust is an affirmative defense that must be raised and
22   proven by a defendant; a prisoner is not required to plead exhaustion in their complaint.
23   Jones v. Bock, 549 U.S. 199, 216 (2007).
24         The PLRA applies to all suits about prison life, and a prisoner is only required to
25   exhaust those remedies which are “available.” See Booth v. Churner, 532 U.S. 731, 736
26   (2001). “To be available, a remedy must be available as a practical matter; it must be
27   capable of use; at hand.” Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (citing Brown
28   v. Valoff, 422 F.3d 926, 937 (9th Cir. 2005) (internal quotations omitted)). The Supreme
                                                  10
                                                                                 16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2139 Page 11 of 39

1    Court has held that “to properly exhaust administrative remedies prisoners must
2    ‘complete the administrative review process in accordance with the applicable procedural
3    rules,’ [ ]—rules that are defined not by the PLRA, but by the prison grievance process
4    itself.” Jones, 549 U.S. at 218 (quoting Woodford v. Ngo, 548 U.S. 81, 88 (2006) (internal
5    citation omitted)). The exhaustion requirement allows the prison to resolve the issue on
6    its own and “promotes efficiency” by allowing claims to be resolved more quickly than
7    litigation. Woodford, 548 U.S. at 90.
8          Accordingly, under the above legal framework, a court must analyze an exhaustion
9    issue in the context of a prison’s grievance procedures. Id. The California Department of
10   Corrections and Rehabilitation’s (CDCR) administrative appeal system for inmates in the
11   California prison system is described in Title 15 of the California Code of Regulations: “Any
12   inmate . . . under the [CDCR’s] jurisdiction may appeal any policy, decision, action,
13   condition, or omission by the department or its staff that the inmate . . . can demonstrate
14   as having a material adverse effect upon his or her health, safety, or welfare.” Cal. Code
15   Regs. tit. 15, § 3084.1(a) (repealed 2020). For appeals submitted after January 28, 2011,
16   inmates must commence the appeals process by submitting a CDCR Form 602 grievance
17   to the facility’s appeals coordinator describing “the specific issue under appeal and the
18   relief requested.” Id. at § 3084(a), (c). Among other requirements, the appeal must be
19   “limited to one issue or related set of issues” and “list all staff member(s) involved and
20   shall describe their involvement in the issue.” Id. at § 3084(a)(1), (3).
21         [Administrative remedies s]hall not be considered exhausted relative to any
           new issue, information, or person later named by the appellant that was not
22
           included in the originally submitted CDCR Form 602 . . . and addressed
23         through all required levels of administrative review up to and including the
           third level. In addition, a cancellation or rejection decision does not exhaust
24
           administrative remedies.
25
     Id. at § 3084.1(b). A grievance will suffice “if it alerts the prison to the nature of the wrong
26
     for which the redress is sought.” Sapp v. Kimbrell, 623 F.3d 813, 824 (9th Cir. 2010)
27
     (superseded by statute on other grounds); see Morton v. Hall, 599 F.3d 942, 946 (9th Cir.
28
                                                    11
                                                                                    16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2140 Page 12 of 39

1    2010).     Additionally, “[t]he grievance ‘need not include legal terminology or legal
2    theories,’ because ‘the primary purpose of a grievance is to alert the prison to a problem
3    and facilitate its resolution, not to lay groundwork for litigation.’” Reyes v. Smith, 810
4    F.3d 654, 659 (9th Cir. 2016) (quoting Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir.
5    2009)). “The grievance process is only required to ‘alert prison officials to a problem, not
6    to provide personal notice to a particular official that he may be sued.’” Id. (quoting
7    Jones, 549 U.S. at 219).
8          A prisoner who is unsatisfied with the first level response may submit a formal
9    appeal for a second level review, which is “conducted by the hiring authority or designee
10   at a level no lower than Chief Deputy Warden . . . or the equivalent.” Cal. Code Regs. tit.
11   15, § 3084.7(d)(2) (repealed 2020). If the prisoner is still unsatisfied with the second level
12   of review, they may appeal to the third level of review by the chief of the Office of Appeals
13   in Sacramento. Id. at § 3084.7(c), (d)(3). “The third level of review constitutes the
14   decision of the Secretary of the California Department of Corrections and Rehabilitation
15   on an appeal, and . . . exhausts administrative remedies.” Id. at § 3084.7(d)(3).
16         A defendant who seeks summary judgment based on the plaintiff’s failure to
17   exhaust administrative remedies must first prove that there was an available
18   administrative remedy and that plaintiff did not exhaust that available remedy. Williams
19   v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015) (citing Albino, 747 F.3d at 1172) (quotation
20   marks omitted). If the defendant does, the burden of production then shifts to the
21   plaintiff “to show that there is something in his particular case that made the existing and
22   generally available administrative remedies effectively unavailable to him.” Id. Only “[i]f
23   the undisputed evidence viewed in the light most favorable to the prisoner shows a failure
24   to exhaust, a defendant is entitled to summary judgment under Rule 56.” Albino, 747
25   F.3d at 1166.
26         2.      facts pertaining to administrative exhaustion
27         As noted above, Plaintiff alleges that Defendant Blahnik, motivated by bias against
28   Plaintiff’s crimes of conviction, intentionally misplaced or disposed of a box of legal trial
                                                   12
                                                                                   16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2141 Page 13 of 39

1    transcripts, photographs, and other important documents Plaintiff needed to support a
2    state habeas corpus petition that would have resulted in his release from prison—denying
3    him access to the courts in violation of his First Amendment rights. (ECF No. 1 at 13:10-
4    12.)
5           Sometime between September 24, 2014 and October 10, 2014, Plaintiff submitted
6    a CDCR Form 22—a form by which prison inmates can request interviews with staff or ask
7    for specific services—stating that on September 24, 2014, he had turned in 422 pages of
8    legal paperwork related to his state habeas petition to the prison library for copying, and
9    that all of this paperwork had been lost. (ECF No. 134 at 36.) In this Form 22, Plaintiff
10   requested 422 pages of lined paper so that he could recreate the missing supporting
11   paperwork and requested to be moved to Donovan’s B-Yard, where an inmate who had
12   helped him with the legal work was housed at the time. (Id.) Defendant Blahnik
13   responded on October 10, 2014, stating that Plaintiff’s paperwork had been copied and
14   given to an inmate for delivery to Plaintiff. (Id.)
15          After receiving Defendant Blahnik’s October 10, 2014 response, Plaintiff then
16   submitted a grievance dated October 22, 2014, log no. RJD-B-14-4029 (“4029
17   Grievance”)—regarding paperwork that he claimed was lost by Defendant Blahnik. (Id. at
18   52.) This Form 602-A (“Original 602-A”)—normally included as an attachment to a CDCR
19   Form 602—included requests for Plaintiff to be moved to Donovan’s B-Yard where the
20   inmate who had helped him with legal paperwork was housed at the time, for a change
21   in status to allow for extra phone calls, and for extra library access during the week to
22   make up for lost time in preparing paperwork for his habeas petition. (Id.) Plaintiff noted
23   in this grievance that his yard did not have a Form 602, and he would rewrite the grievance
24   on the proper form if the grievance office provided him with a Form 602. (Id.)
25          On November 22, 2014, Plaintiff’s Original 602-A for the 4029 Grievance was
26   rejected by Donovan’s appeals coordinator, through four simultaneous Form 695
27   screening letters, for three reasons: (1) Plaintiff used a Form 602-A instead of a Form 602;
28   (2) Plaintiff needed to submit separate grievances for each of the corrective actions
                                                   13
                                                                                 16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2142 Page 14 of 39

1    requested; and (3) Plaintiff needed to go through the Form 22 process to resolve his issue
2    with Defendant Blahnik. (Id. at 55-58.)
3          Plaintiff subsequently submitted a 602 Form titled “Rewrite RJD-B-14-4029”
4    (“Grievance Rewrite”)—now submitted on a Form 602 rather than a Form 602-A—dated
5    December 3, 2014. (Id. at 60-63.) Where Plaintiff was instructed to “state briefly the
6    subject of your appeal,” he wrote: “Requesting to be moved to Level 3 Yard B.” (Id. at
7    60.) Additionally, in the space on the Form 602 where Plaintiff was required to state the
8    specific action he was requesting, he stated: “I ask to be moved to B yard for the reasons
9    I stated above. Thank you.” (Id.) Also on the Form 602, Plaintiff stated that he wanted
10   to be moved to Donovan’s B-Yard because three months prior, Defendant Blahnik lost all
11   of his evidence that he was going to use to have his eighteen-year conviction reversed,
12   the inmate who helped prepare his legal papers had been moved to B-Yard, he did not
13   trust the library staff in his current yard, and was at risk of losing his paperwork again.
14   (Id. at 62.) Plaintiff also attached his October 22, 2014 Original 602-A form to this
15   Grievance Rewrite. (Id. at 64-65.)
16         On December 23, 2014, Plaintiff requested a supervisor’s review of the Form 22
17   that he submitted regarding Defendant Blahnik’s alleged loss of his legal paperwork and
18   received a response on January 9, 2015, indicating that Blahnik had copied the paperwork
19   and handed it to an inmate library clerk for distribution to Plaintiff. (Id. at 36.) The
20   supervisor’s response noted that the practice of returning paperwork to inmate clerks for
21   distribution had been discontinued and that Plaintiff would need to talk to his counselor
22   about moving to a different yard. (Id.) This completed the Form 22 process for Plaintiff’s
23   lost paperwork issue.
24         On December 24, Plaintiff’s Grievance Rewrite rejected for three reasons: (1) the
25   grievance concerned an anticipated action, which was not appealable; (2) a request to
26   transfer to another yard needed to be made through Plaintiff’s counselor rather than
27   through a grievance form (and could be challenged through the grievance process if
28
                                                 14
                                                                                16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2143 Page 15 of 39

1    Plaintiff disagreed with the decision); and (3) Plaintiff had exceeded the allowable number
2    of grievances within a fourteen-day period. (Id. at 67-68.)
3           While the documents showing most of Plaintiff’s exhaustion efforts for the 4029
4    Grievance are uncontested, the parties disagree about whether Plaintiff submitted a third
5    version of his 4029 Grievance to prison officials. Plaintiff claims to have resubmitted his
6    grievance to the appeals office after December 24, 2014. (ECF No. 150 at 3; see also ECF
7    No. 134 at 72 (in his grievance challenging the cancellation of the 4029 grievance, Plaintiff
8    stated “Appeal 4029 was last rejected on Dec 2014. I resubmitted within 30 days of
9    rejection.”).) On the other hand, a Chief Deputy Warden and Appeals Examiner denied
10   Plaintiff’s appeal of the cancellation, at the second and third level respectively, because
11   Plaintiff failed to correct and return his appeal within thirty days of the December 24,
12   2020 rejection letter. (See ECF No. 134 at 93-96.)
13          Beginning in 2016, after the Grievance Rewrite was rejected (and after Plaintiff
14   claims to have resubmitted his 4029 Grievance a third time without receiving a response),
15   Plaintiff submitted three additional Form 602 grievances related to his 4029 Grievance
16   (ECF No. 150 at 4.) In a January 7, 2016 grievance—log no. RJD-C-16-0476—Plaintiff
17   appears to contend that he never received a response to his third submission of the 4029
18   Grievance3 after it was rejected in December of 2014, and requests a response from the
19   prison’s appeals office. (Id. at 42-43.) This grievance was rejected for failing to include
20   the log number of the referenced grievance and was subsequently cancelled. (Id. at 47,
21   41.) The appeals office noted that there was no record of Plaintiff submitting a Form 602
22   regarding lost paperwork, and that Plaintiff failed to timely appeal the lost paperwork
23   incident within thirty days. (Id. at 41.) Plaintiff appealed this cancellation through the
24   second and third levels of review. (Id. at 39-40, 35-36.)
25
26
27
     3Plaintiff discusses the facts of the 4029 grievance, without including the log number. (See ECF No.
28   150 at 42-43.)
                                                       15
                                                                                           16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2144 Page 16 of 39

1          Next, in a March 27, 2016 grievance—log no. RJD-C-16-1877—Plaintiff requested
2    copies of his grievances regarding Defendant Blahnik to pursue the lost paperwork issue
3    further. (Id. at 55-56.) This appeal was cancelled for presenting a duplicate issue for
4    which the appeals office had already rendered a decision, and Plaintiff again appealed
5    this cancellation through the second and third levels of review. (Id. at 59, 53-54, 49-50.)
6          Finally, in an April 11, 2016 grievance—log no. RJD-C-16-01951—Plaintiff directly
7    addressed Defendant Blahnik’s alleged loss of a box of supporting paperwork for his
8    habeas petition. (Id. at 73-74.) This grievance was cancelled for failing to meet the thirty-
9    day filing deadline after Plaintiff’s paperwork was allegedly lost between September and
10   October 2014, and Plaintiff once again appealed this cancellation through the second and
11   third levels of review. (Id. at 72, 70-71, 66-67.)
12         On October 13, 2016 (after Plaintiff had filed the grievances noted above and nearly
13   two years after Plaintiff claims to have submitted his 4029 Grievance a third time) the
14   prison’s appeals coordinator cancelled the 4029 Grievance because Plaintiff had failed to
15   correct and return it within thirty days of its December 24, 2014 rejection. (ECF No. 134
16   at 70.)
17         Plaintiff then submitted a new grievance—log no. RJD-C-16-4547—asking that the
18   cancellation of his 4029 Grievance be vacated. (Id. at 72.) In this final grievance, Plaintiff
19   claimed that the 4029 Grievance had last been rejected in December of 2014, that he had
20   resubmitted it within thirty days of the rejection, then never heard of it until he received
21   the October 13, 2016 cancellation. (Id.) Plaintiff submitted his December 3, 2014
22   Grievance Rewrite as an exhibit to this final grievance, which was stamped with received
23   dates of December 8, 2014 and September 20, 2016. (Id. at 79.) The final grievance, log
24   no. RJD-C-16-4547, regarding the cancellation of the 4029 Grievance was denied at the
25   second and third levels of appeal, with the second level response indicating that the 4029
26   Grievance had been received by the appeals office on October 28, 2014, had last been
27   rejected on December 24, 2014, and had not been received again until September 20,
28   2016. (Id. at 93-96.) Additionally, Donovan’s Chief Deputy Warden Covel noted in the
                                                   16
                                                                                   16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2145 Page 17 of 39

1    second level response that during an interview in connection with the appeal, Plaintiff
2    was unable to provide any evidence or documentation that he did not receive his 4029
3    Grievance back until October 19, 2016, as was indicated in his filings. (Id. at 94.)
4          3.     analysis
5          The parties disagree as to whether administrative remedies were effectively
6    unavailable to Plaintiff such that he should be excused from complying with CDCR’s
7    procedural requirements and whether the above facts gave adequate notice to prison
8    officials that Plaintiff was appealing his lost paperwork issue.
9          Under the Albino burden-shifting framework, Defendant is first required to
10   produce evidence that an available administrative procedure existed at Donovan to
11   address prisoner grievances, and that Plaintiff did not completely exhaust the remedies
12   that were available to him. See Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015)
13   (citing Albino, 747 F.3d at 1172) (quotation marks omitted).          To demonstrate the
14   existence of such a process, Defendant cites the relevant California Code of Regulations
15   provisions at length, describing the Form 602 grievance process generally available to
16   prisoners within the CDCR. (See ECF No. 134 at 17-18.) While Defendant submits the
17   Declaration of Donovan Appeals Coordinator E. Frijas, stating that he searched for
18   documents related to Plaintiff’s grievance submissions under log no. RJD-B-14-4029 and
19   authenticated the contents of certain documents on file with the prison, Frijas’
20   declaration does not address the exhaustion procedures in place at Donovan during the
21   period in question, whether inmates received training regarding such procedures, how
22   grievance records are kept, or whether the documents he authenticated are the only
23   documents relevant to Plaintiff’s grievance submissions on file with the prison. (See Frijas
24   Decl. in Supp. Of Def.’s Mot. to Dismiss, ECF No. 134-2.) Defendant also submits several
25   of Plaintiff’s previously filed Form 602 submissions related to Defendant’s alleged
26   misconduct, as well as other 602 Forms that Plaintiff filed and exhausted through all three
27   levels of review. (See id. at 52-96.) Plaintiff’s deposition testimony indicates that he was
28   knowledgeable about the grievance processes at Donovan as set forth in Title 15 of the
                                                  17
                                                                                  16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2146 Page 18 of 39

1    California Code of Regulations. (See Pl.’s Dep., ECF No. 134 at 44 (while explaining why
2    he submitted his Form 602 before exhausting the form 22 process, Plaintiff stated: “I filed
3    the 22 form, Blahnik responded but . . . Title 15 . . . says that even if you have a pending
4    22 form, if you don’t submit the 602 within 30 days of the incident you are timed barred
5    . . . Since I didn’t hear no response . . . in the 30 days from the incident of September 24
6    was about to be up, I wasn’t going to wait to get the answer from the supervisor. So I
7    filed the grievance.”)
8          To meet his burden of showing that Plaintiff did not exhaust his grievance regarding
9    the lost paperwork, Defendant notes that Mr. Frijas searched all inmate grievances on file
10   at Donovan associated with Plaintiff’s lost paperwork grievances, log no. RJD-B-14-4029,
11   and verified that the documents attached to Defendant’s motion for summary judgment
12   were true and correct copies of the same grievance documents on file at the prison kept
13   in the normal course of business. (See ECF No. 134-2 at 1-3.) Where the documents Mr.
14   Frijas verified differed from the documents on file with the prison, Mr. Frijas also noted
15   these discrepancies. (See id. at 3 (“Exhibit 8 contains a true and correct copy of the
16   grievance RJD-C-16-4547, dated October 25, 2016, on file at the prison as it is kept in the
17   normal course of business, except the copy on file at the prison does not contain the
18   second paragraph in section F on the fourth page of Exhibit 8 . . . and it does not contain
19   the Form 22 that is the last page of Exhibit 8.”).) Notably, however, Mr. Frijas does not
20   state that the documents he authenticated were the only documents in the file, or that
21   Plaintiff did not resubmit the 4029 Grievance after the rejection of the Grievance Rewrite.
22   (See id.) In his deposition, Plaintiff claimed that he never heard from the appeals office
23   after submitting the 4029 Grievance a third time after the December 24, 2014 rejection,
24   and by extension, concedes that he did not exhaust this issue through the third level of
25   review. (See ECF No. 134 at 46.)
26         This evidence, primarily because of Plaintiff’s own testimony, is enough to meet
27   Defendant’s initial burden of demonstrating that Plaintiff never submitted an accepted
28   Form 602 regarding Defendant’s involvement in the disappearance of his legal
                                                  18
                                                                                 16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2147 Page 19 of 39

1    documents, and therefore did not fully exhaust all available administrative remedies
2    related to this issue. See, e.g., Dubose v. Walter, No. 18-cv-01875-YGR (PR), 2019 WL
3    1643245, at *4 (N.D. Cal. Apr. 16, 2019) (concluding that because plaintiff had not
4    appealed a rejected Form 602 issue defendant had met his initial burden of
5    demonstrating that administrative remedies had not been exhausted under Albino).
6          Since Defendant has met his initial burden of demonstrating that the administrative
7    remedies available to Plaintiff were not fully exhausted under Albino, the Court must next
8    consider what evidence demonstrates that “there is something particular in [Plaintiff’s]
9    case that made the existing and generally available administrative remedies effectively
10   unavailable to him by ‘showing that the local remedies were ineffective, unobtainable,
11   unduly prolonged, inadequate, or obviously futile.’” Williams, 775 F.3d at 1191 (citing
12   Albino, 747 F.3d at 1172) (internal quotation marks omitted). Plaintiff states in his verified
13   opposition that after receiving the rejection of the Grievance Rewrite on December 24,
14   2014, he resubmitted his 4029 Grievance to the appeals office and did not receive a
15   response until a prison official delivered him a cancellation letter on October 19, 2016.
16   (ECF No. 150 at 3; cf. ECF No. 134 at 45-46 (in which Plaintiff notes that he is unsure
17   whether he resubmitted the Grievance Rewrite or the Grievance Rewrite was lost in a box
18   of papers after he was transferred to the prison’s administrative segregation unit).) The
19   October 13, 2016 screening letter cancelling the 4029 Grievance and the second level
20   response from grievance log no. 4547 indicate that prison staff cancelled the 4029
21   Grievance on October 13, 2016 after Plaintiff did not resubmit that grievance filing within
22   thirty days of its December 24, 2014 rejection. (See ECF No. 134-2 at 2-3; ECF No. 134 at
23   93-94.)
24         On a motion for summary judgment, the Court may only draw reasonable
25   inferences and may not “make credibility determinations or weigh conflicting evidence.”
26   Porter v. Cal. Dep’t of Corr., 419 F.3d 885, 891 (9th Cir. 2005) (citation omitted).
27   Additionally, in the context of assessing exhaustion, “when the parties have offered
28   evidence of competing versions of events, the court is not able to make credibility
                                                   19
                                                                                   16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2148 Page 20 of 39

1    determinations to resolve the question of exhaustion based on [the] record.” Ortega v.
2    Giamalvo, No. C-07-04436 EDL, 2011 WL 2445315, at *5 (N.D. Cal. June 16, 2011)
3    (overturned on other grounds). The Ninth Circuit has noted that with respect to the
4    exhaustion requirements of the PLRA, “[t]he absence of evidence that an appeal was
5    officially filed at the institutional level may indicate Plaintiff never filed the appeal, but it
6    may also indicate that the appeal was discarded or ignored by staff.” Earp v. Ornoski, 431
7    F.3d 1158, 1169-70 (9th Cir. 2005); see also Hubbard v. Houghland, 471 F. App’x 625, 626-
8    627 (9th Cir. 2012) (“[T]he record in the present case did not conclusively show that [the
9    plaintiff’s] statement that he filed a grievance . . . was not credible.”). Neither Earp nor
10   Hubbard considered decisions on motions for summary judgment, but both decisions
11   centered on the Ninth Circuit’s inability to make credibility determinations, which informs
12   the Court’s analysis of the instant summary judgment motion.
13         Here, as in Hubbard, the record does not conclusively show that Plaintiff’s assertion
14   that he timely resubmitted the 4029 Grievance after its December 24, 2014 rejection is
15   not credible. See Hubbard, 471 F. App’x at 626-27; (see also ECF No. 134-2 at 3.) The
16   record shows that Plaintiff filed three Form 602 grievances asking for an update on the
17   status of the 4029 Grievance in 2016. (See ECF No. 150 at 4, 42-43, 55-56, 73-74.)
18   Additionally, Mr. Frijas verified that the December 24, 2014 Grievance Rewrite rejection
19   notices were true and correct copies of the versions on file with the prison. (See No. 134-
20   2 at 2.) Plaintiff’s handwritten note on that notice suggests that Plaintiff resubmitted the
21   rejection notices with handwritten notations sometime after December 24, 2014. As
22   such, a genuine issue of material fact exists as to whether Plaintiff resubmitted his 4029
23   Grievance after December 24, 2014. If it was, prison officials may have ignored or
24   otherwise obstructed the 4029 Grievance, and thereby prevented Plaintiff from
25   correcting any errors and advancing further toward exhaustion of available administrative
26   remedies. See Cal Code Regs. Tit 15, § 3084.6(c)(10) (providing a thirty-day window for
27   grievances to be corrected resubmitted after their rejection). While Defendant has
28   satisfied his initial burden of proof to show that administrative remedies were generally
                                                    20
                                                                                     16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2149 Page 21 of 39

1    available and unexhausted as to Plaintiff’s claims, Plaintiff has also met his burden of
2    production to raise genuine issues of material fact as to whether prison staff obstructed
3    or ignored his alleged resubmission of his grievance that was needed to fully exhaust his
4    claims under the PLRA. Accordingly, the undisputed facts, when viewed in the light most
5    favorable to Plaintiff, do not establish as a matter of law, that Plaintiff failed to exhaust
6    his administrative remedies.
7          Defendant further contends that Plaintiff should not be excused from exhausting
8    his administrative remedies because even if Plaintiff timely resubmitted his 4029
9    Grievance after the December 24, 2014 rejection, his Form 602 submission was not
10   substantively sufficient to put prison officials on notice that Plaintiff sought redress for
11   the lost paperwork issue. (See ECF No. 134 at 21 (“[T]he allegedly re-submitted grievance
12   could never have exhausted administrative remedies as to [Plaintiff’s] lost-paperwork
13   claim. It could only have done so for his transfer-request claim, which is not at issue in
14   this lawsuit.”).) In the first place, the Court notes that the content of the most recently
15   submitted grievance may not be determinative in this case, as Plaintiff would have an
16   opportunity to amend such a filing if it were rejected, or grieve a cancellation. Regardless,
17   Plaintiff’s Original 602-A and Grievance Rewrite, submitted on October 22, 2014 and
18   December 3, 2014 respectively, each contained sufficient details about Defendant and
19   the lost paperwork issue to put prison staff on notice of the wrong Plaintiff sought to
20   remedy, which is now the basis of Plaintiff’s denial of access to courts claim. See Sapp,
21   623 F.3d at 822-23.
22         The California Code of Regulations governing the grievance process, which became
23   effective January 28, 2011, includes several specificity requirements. Under the current
24   regulations, inmates are required to state “all facts known and available to him/her
25   regarding the issue being appealed at the time of submitting the [Form 602].” Cal. Code
26   Regs. tit. 15, §§ 3084.2(a)(3)-(4) (repealed 2020). Inmates are also required to identify by
27   name and title or position each staff member alleged to be involved in the action or
28   decision being appealed, along with the dates each staff member was involved in the issue
                                                  21
                                                                                  16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2150 Page 22 of 39

1    being appealed. Cal. Code Regs. tit. 15, § 3084.2(a) (repealed 2020). If an inmate does
2    not have this information, he or she must provide any other available information that
3    would assist the appeals coordinator in identifying the staff members. Id. The inmate
4    must also describe all staff members’ involvement in the issue. Id.
5          District courts within the Ninth Circuit agree that plaintiffs must include
6    information in a grievance or appeal that is necessary to put the prison on notice of the
7    injury or conduct complained about. See, e.g., Rust v. Chino Prison Healthcare Providers,
8    No. EDCV-17-00556-JAK (KES), 2018 WL 3325725, at *6-7 (C.D. Cal., Apr. 9, 2018), report
9    and recommendation adopted, No. EDCV-17-00556-JAK (KES), 2018 WL 3303310 (C.D.
10   Cal. July 5, 2018) (finding sufficient exhaustion where defendants were not included by
11   name, but described as superiors and supervisors of other named staff members);
12   Cantanzarite v. Pierce, No. 1:12-CV-01502-LJQ, 2015 WL 3774285, at *9 (E.D. Cal. June 16,
13   2015), report and recommendation adopted, No. 1:12-CV-01502-LJQ, 2015 WL 3774285,
14   (E.D. Cal Aug. 11, 2015) (finding sufficient exhaustion where a hearing committee was
15   identified by the group title and date of the action without specific names); Garcia v. Cate,
16   No. EDCV 1-1610-JFW (MAN), 2015 WL 5998607, at *7 (C.D. Cal. June 4, 2015), report and
17   recommendation adopted, No. EDCV 1-1610-JFW (DFM), 2015 WL 5971550 (C.D. Cal. Oct.
18   13, 2015) (finding that a grievance that failed to name defendant was sufficient because
19   grievance on the whole was sufficient to alert prison officials to the underlying issue
20   complained about). A grievance, however, "need not contain every fact necessary to
21   prove each element of an eventual legal claim. The primary purpose of a grievance is to
22   alert the prison to a problem and facilitate its resolution, not to lay groundwork for
23   litigation." Griffin, 557 F.3d at 1120.
24         This notice-based framework informs the Court’s analysis here. As an initial matter,
25   Plaintiff explicitly names Defendant Blahnik as the reason for his yard transfer request in
26   his initial 602-A filing, stating: “This 602 is regarding the [library] staff R. Blahnik.” (ECF
27   No. 134 at 52.) Plaintiff again explicitly names Defendant Blahnik in his Grievance
28   Rewrite, noting: “I want to move to B yard because 3 months ago the Library staff R.
                                                   22
                                                                                   16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2151 Page 23 of 39

1    Blahnik lost all my evidence.” (ECF No. 134 at 60-62.) In addition to explicitly naming
2    Defendant Blahnik, both grievances are sufficient to put prison officials on notice of
3    Defendant Blahnik’s alleged wrongdoing. Plaintiff’s allegations about Defendant Blahnik
4    in this § 1983 action center on the alleged loss or mishandling of Plaintiff’s legal
5    documents that were to be used in his habeas petitions—issues that were clearly
6    reflected in both his Original 602-A submission and his later submitted Grievance Rewrite.
7    (ECF No. 134 at 52) (“I gave [R. Blahnik] . . . my legal paperwork regarding my habeas
8    corpus . . . so he can make copies and return it to me. But he told me he lost all my legal
9    . . . paperwork.”); (ECF No. 134 at 60-62.) (“I want to be move to B yard because 3 months
10   ago the Library staff R. Blahnik lost all my evidence.”) Although it is true that Plaintiff
11   requested a yard transfer in the “Action requested” section of both the Original 602-A
12   and the Grievance Rewrite, notifying prison officials of the lost paperwork issue did not
13   require Plaintiff to allege precise legal theories or all facts necessary to prove an eventual
14   claim against Defendant Blahnik. See Bulkin v. Ochoa, No. 1:13-cv-00388 DAD DLB PC,
15   2016 WL 1267265, at *2 (E.D. Cal. Apr. 1, 2016) (partially denying motion for summary
16   judgment for failure to exhaust where prison officials were shown to have been alerted
17   to the problem, knew of the actors involved—including actors not named in the
18   complaint, and had been given the opportunity to rectify the alleged wrong through
19   internal means). The undisputed facts surrounding Plaintiff’s grievance submissions here
20   go one step further than those in Bulkin; Plaintiff explicitly named Defendant Blahnik and
21   noted the lost paper incident that precipitated his grievance filings. (ECF No. 134 at 52 &
22   60.) This description was enough to alert prison officials to the incident and the staff
23   members involved, as required by the new California regulations.
24         Because the information included on the face of the Grievance Rewrite Form 602
25   submission satisfies the notice requirements of the exhaustion standard described above,
26   Defendant’s arguments based on the sufficiency of information included as attachments
27   to the Grievance Rewrite are unavailing. While it is true that information included in
28   attachments to grievance submissions may not be fairly construed as the content of a
                                                   23
                                                                                   16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2152 Page 24 of 39

1    grievance itself, see, e.g., Anderson v. Gonzales, No. 1:14-cv-00362-AWI-BAM (PC), 2017
2    WL 4325773 (E.D. Cal. Sept. 29, 2017) (granting summary judgment to defendant when
3    plaintiff presented an entirely different issue in a Form 695 screening letter attached to a
4    Form 602 submission), Plaintiff’s Grievance Rewrite includes the lost paperwork issue on
5    the front page of the Form 602. Sufficient notice was therefore provided to prison
6    officials that Plaintiff intended to address the missing documents.
7          Because disputed issues of material fact exist as to whether Plaintiff submitted
8    Grievance 4029 a third time and whether it was obstructed or ignored, and the Grievance
9    Rewrite was sufficient on its face to alert prison officials to Plaintiff’s attempt to seek
10   redress for the lost paperwork issue, the Court RECOMMENDS that Defendant’s motion
11   for summary judgment based on Plaintiff’s failure to exhaust administrative remedies be
12   DENIED.
13   C.    Access to Courts Claim
14         At the crux of this § 1983 action, Plaintiff alleges that Defendant has violated his
15   constitutional right of access to the courts by intentionally misplacing or destroying a
16   number of documents that Plaintiff intended to submit with his state and federal habeas
17   corpus petitions collaterally attacking his criminal conviction.       (ECF No. 1 at 13.)
18   Defendant’s main contention in support of the instant summary judgment motion is that
19   even if he was responsible for the lost documents, the contents of those documents
20   would not have resulted in a successful habeas petition, thereby disproving Plaintiff’s
21   contention that he was frustrated in his efforts to file a nonfrivolous claim—a prerequisite
22   requirement of an access to courts civil rights claim. (ECF No. 134 at 9.) In opposition,
23   Plaintiff sets forth a number of arguments, including, inter alia, (1) that the evidence lost
24   by Defendant would have been exculpatory, (2) that Defendant lost transcripts necessary
25   for the successful filing of Plaintiff’s state habeas petition, which led to the subsequent
26   untimely denial of his federal habeas petition, and (3) that he has been permanently
27   barred as to some documents and continues to be barred as to others from a
28   determination on their merits in challenging his criminal conviction. (See ECF No. 150.)
                                                  24
                                                                                  16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2153 Page 25 of 39

1    To properly Defendant’s motion for summary judgment, the Court will first describe the
2    relevant access to courts standard before turning to the parties’ conflicting arguments.
3          1.     access to courts standard
4          The Supreme Court has stated that “[i]t is beyond doubt that prisoners have a
5    constitutional right of access to the courts.” Bounds v. Smith, 430 U.S. (1977). The Court
6    in Bounds held that this right “requires prison authorities to assist inmates in the
7    preparation and filing of meaningful legal papers by providing prisoners with adequate
8    law libraries or adequate assistance from persons trained in the law.” Id. at 828.
9          More recent cases, however, have qualified this conclusion in relevant ways. In
10   Lewis v. Casey, the Supreme Court clarified that “inmates alleging a violation of Bounds
11   must show actual injury,” a prerequisite to establish standing. 518 U.S. 343, 349 (1996).
12   Because the basic right provides for access to courts rather than any particular means of
13   access—such as library resources or free transcripts—an actual injury to the right requires
14   a showing that the prisoner was “hindered [in] his efforts to pursue a legal claim.” Id. at
15   351. In other words, the Supreme Court construed Bounds to require that states provide
16   inmates with only the “tools . . . need[ed] to attack their sentences, directly or collaterally,
17   and . . . to challenge the conditions of their confinement.” Id. at 355.
18         In Christopher v. Harbury, 526 U.S. 403, 415 (2002), the Supreme Court divided
19   access to courts claims into two distinct categories. The first—forward-looking—alleges
20   that a state actor is currently frustrating the plaintiff’s attempt to prepare or file a suit.
21   Id. at 413. Two distinct elements must be present in a forward-looking claim: (1) an
22   arguable or nonfrivolous underlying claim, and (2) the present foreclosure of any
23   meaningful opportunity to pursue that claim. See Parrish v. Solis, No. 11-CV-01438, 2014
24   WL 1921154 , at *12 (N.D. Cal. May 13, 2014) (citing Broudy v. Mather, 460 F.3d 106, 120-
25   21 (D.C. Cir. 2006) (synthesizing the requirements of forward-looking claims in Harbury
26   and Lewis); see also Harbury, 536 U.S. at 413 (a plaintiff who alleges a forward-looking
27   claim must be “presently den[ied] an opportunity to litigate.”); Lewis, 518 U.S. at 353
28   (holding that an inmate bringing a forward-looking claim must point to a “nonfrivolous
                                                    25
                                                                                    16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2154 Page 26 of 39

1    legal claim [that was] being frustrated [or] impeded”). Examples of forward-looking
2    access claims include a prisoner seeking access to a law library for use in preparing a court
3    filing, see Bounds, 430 U.S. at 828, or an indigent plaintiff seeking waiver of a filing fee
4    that he cannot afford to pay. See Broudy, 460 F.3d at 117 (citing Harbury, 536 U.S. at
5    413.).
6             The second category under Harbury are backward-looking access claims, those in
7    which a state actor impeded the plaintiff from bringing past claims that cannot now be
8    brought “or tried with all material evidence[,] no matter what official action may be in the
9    future.” 536 U.S. at 414. Three elements must be present to demonstrate the existence
10   of a backward-looking claim: (1) the loss of an arguable or nonfrivolous underlying claim;
11   (2) official action that frustrated the litigation of that claim; and (3) complete foreclosure
12   of the remedy available for the underlying claim. See Phillips v. Hust, 477 F.3d 1070, 1076
13   (9th Cir. 2009) (citing Harbury, 536 U.S. at 413-414), vacated on other grounds, 555 U.S.
14   1150 (2009). One relevant example of a backward-looking access claim is when a prison
15   official’s refusal to make photocopies of exhibits resulted in the state court’s denial of a
16   plaintiff’s habeas petition. See, e.g., Sprinkle v. Robinson (“Sprinkle I”), No. CIV S-02-1563
17   LKK EFB P, 2007 WL 2389984, at *3, *7 (E.D. Cal. Aug. 20, 2007), report and
18   recommendation adopted, 2007 WL 2797835 (E.D. Cal. Sept. 26, 2007).                    In both
19   categories, “the point of recognizing any access claim is to provide some effective
20   vindication for a separate and distinct right to seek judicial relief for some wrong.”
21   Harbury, 536 U.S. at 414-415. From this perspective, an access to courts claim is regarded
22   as “ancillary to the underlying claim, without which a plaintiff cannot have suffered injury
23   by being shut out of court.” Id. at 415.
24            The Ninth Circuit has explained that where intentional interference is a factor, the
25   right of access to courts does not stop at the pleading stage of a civil rights or habeas
26   litigation. Silva v. Di Vittorio, 658 F.3d 1090, 1102 (9th Cir. 2011) (citing Lewis, 518 U.S. at
27   355; Bounds, 430 U.S. at 828). In addition to the affirmative duty of prison officials to
28   assist prisoners in preparing to file litigation challenging convictions or conditions of
                                                    26
                                                                                    16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2155 Page 27 of 39

1    confinement, prisoners have the right to litigate such claims “without active
2    interference.” Id. (emphasis omitted). In other words, once the litigation of a habeas or
3    civil rights claim has advanced beyond the pleading stage, prisoners also have the right to
4    serve and file necessary documents, send and receive communications to and from judges
5    and lawyers, or to assert and sustain defenses related to such matters without barriers
6    by state actors. See id. at 1103 (citing Vigliotto v. Terry, 873, F.2d 1201, 1202 (9th Cir.
7    1989) (noting a denial of access to courts when a defendant’s trial transcripts were
8    confiscated by prison officials before an appeal)). In Silva, the plaintiff was repeatedly
9    transferred between different prison facilities and prison officials withheld necessary
10   legal documents to hinder the litigation of his pending civil lawsuits. See id. at 1104. The
11   Ninth Circuit concluded that these facts sufficiently alleged an actual injury under Lewis:
12   as a result of prison officials’ actions, several of the plaintiff’s lawsuits were dismissed.
13   See id. The dismissal of a pending claim because of prison officials’ actions—by itself—
14   was sufficient to demonstrate that the plaintiff had been denied access to the courts.
15          It is important to note, then, that the Ninth Circuit does not assess whether a
16   plaintiff’s underlying claim would have ultimately been successful. The deprivation of an
17   arguable underlying claim inflicts actual injury because the opportunity to present a
18   nonfrivolous claim itself is inherently something of value to a plaintiff. Phillips, 477 F.3d
19   at 1083 (citing Lewis, 518 U.S. at 353) (“An arguable (though not yet established) claim
20   [is] something of value.”). Accordingly, to demonstrate the existence of a nonfrivolous
21   claim, plaintiffs—at least within the Ninth Circuit—"need not show, ex post, that [they]
22   would have been successful on the merits had [their] claims been considered.” Allen v.
23   Sakai, 48 F.3d 1082, 1085 (9th Cir. 1994).4 To hold otherwise “would permit prison
24
25   4 This approach differs slightly from that of other circuit courts, which have held that prisoners seeking
26   access to courts damages must, at some level, demonstrate that their underlying claim would have been
     successful if it had not been frustrated by state actors. See, e.g., Hoard v. Reddy, 175 F.3d 531, 533-534
27   (7th Cir. 1999) (“If a prisoner whose access to the courts is being blocked in violation of the Constitution
     cannot prove that, had it not been for the blockage, he would have won his case or at least settled it for
28   more than $0 . . . he cannot get damages.”).
                                                         27
                                                                                              16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2156 Page 28 of 39

1    officials to substitute their judgment for the courts’ and to interfere with a prisoner’s right
2    to access on the chance that the prisoner’s claim would eventually be deemed frivolous.”
3    Under the actual injury requirement for backward and forward-looking access claims, a
4    plaintiff need only make some showing that the claims he sought to pursue were “non-
5    frivolous,” however slim their chances at success may be. Phillips, 477 F.3d at 1083 (citing
6    Lewis, 518 U.S. at 353).
7          2.     factual background
8          Plaintiff was sentenced to 18 years and 8 months in prison after a jury in San Diego
9    County Superior Court found him guilty of seven counts of committing a lewd act upon a
10   child and one count of unlawful sexual intercourse with a minor more than three years
11   younger than him. (Def.’s Req. for Jud. Notice in Supp. of Mot. to Dismiss, ECF No. 6-2 at
12   22-23.)    The case against Plaintiff was largely based on the victim’s incriminating
13   statement to police officers in 2009, which she later recanted, and a positive DNA test
14   from the same time period. (See ECF No. 134-3 at 53-58.)
15         Plaintiff appealed his criminal conviction, with the California Court of Appeal
16   affirming the judgment of the San Diego County Superior Court on January 14, 2013, and
17   the California Supreme Court denying Plaintiff’s petition for review. (ECF No. 6-2 at 90-
18   113, 115.)
19         Plaintiff filed his state habeas petition with approximately 98 grounds for relief in
20   the San Diego Superior Court (Case No. EHC 976) on April 22, 2014. (Id. at 118.) On June
21   19, 2014, the Superior Court denied Plaintiff’s habeas petition. (Id. at 117-31.) The judge
22   summarily denied 54 IAC claims due to Plaintiff’s failure to submit copies of transcripts
23   from his preliminary hearing and trial. (Id. at 119.) (“Though he cites them throughout
24   his multiple -page explanations, petitioner has not submitted full or partial transcripts of
25   the preliminary hearing and trial proceedings. Because these transcripts are necessary to
26   support the ‘deficient performance’ and/or ‘prejudice’ elements of the IAC claims . . . the
27   petition is denied as to these 54 grounds.”).) Twenty grounds were denied for having
28   been raised and rejected on appeal. (Id. at 120.) The court found three grounds
                                                   28
                                                                                   16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2157 Page 29 of 39

1    unintelligible. (Id. at 130.) The remaining grounds were denied on the merits, with the
2    lack of transcripts also being cited as a factor in the court’s denial of claims based on Brady
3    v. Maryland, 373 U.S. 83 (1965), (id. at 126), and Batson v. Kentucky, 476 U.S. 79 (1986),
4    (id. at 128-29).
5           Plaintiff claims to have hired a detective who obtained numerous other exhibits to
6    support Plaintiff’s habeas claims, which Plaintiff intended to submit with new claims and
7    to seek review on the merits of the claims the state court did not reach due to lack of
8    transcripts. (ECF No. 1 at 11, see infra (detailing these additional documents).) In July of
9    2014, Plaintiff was released from solitary confinement, where he had been since
10   September of 2013. (ECF No. 1 at 8.) Sometime the following month, Plaintiff received
11   his legal property back after his transfer from solitary. (Id.) As discussed in previous
12   sections, Plaintiff alleges he then unsuccessfully asked Defendant for copies of his trial
13   transcripts and other supporting documents through the law library from August until
14   September 22, 2014.5 (Id.) During this time, Plaintiff alleges Defendant intentionally
15   skipped over Plaintiff in line for the law library and refused him copies. (Id.) On
16   September 22 or 24, 2014, Defendant took Plaintiff’s legal documents to make copies.
17   (Id. at 9; see also ECF No. 134 at 36.) Plaintiff now asserts for a variety of reasons that
18   Defendant intentionally lost or destroyed Plaintiff’s legal materials because he did not like
19   Plaintiff and the nature of his charges, while Defendant has stated that he gave the copies
20   to his lead clerk (another inmate) to return to Plaintiff. (Compare ECF No. 1 at 8 with ECF
21   No. 134 at 36.)
22
23
24
25
     5In the Motion for Summary Judgment now before the Court, Defendant does not claim that there is
26
     no genuine issue of material fact regarding Plaintiff’s allegations regarding Blahnik’s actions. (See ECF
27   No. 134.) Therefore, the Court takes this part of the factual basis in the light most favorable to the
     non-moving party as stated in his Complaint and where indicated in the exhibits submitted to the
28   Court.
                                                         29
                                                                                             16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2158 Page 30 of 39

1           On June 12, 2015, Plaintiff filed a state habeas petition in San Diego Superior Court
2    (Case No. HSC 114606). (ECF No. 134-3 at 5.) This petition, also described in the issue
3    preclusion section of this report, supra, raised four different grounds of denial of access
4    to the courts based on (1) Defendant’s loss of Plaintiff’s legal documents (as relevant to
5    this case), (2) the prison providing inadequate access to the law library, (3) the law library
6    staff refusing to provide printouts of cases Plaintiff claimed to need to submit as exhibits
7    to his habeas attacking his criminal conviction, and (4) the law library staff refusing to
8    provide him with copies of a certain section of a Witkin treatise. (Id. at 8-13.) The
9    Superior Court denied this habeas petition, citing Plaintiff’s failure to exhaust his
10   administrative remedies. (Id. at 25-27.) The California Court of Appeal denied a similar
11   habeas petition on June 7, 2016, stating that Plaintiff had not exhausted his administrative
12   remedies, and in any event, Plaintiff was only entitled to a copy of the transcript at the
13   collateral relief stage if he demonstrated a particularized need, which he had not. (Id. at
14   31-32 (citing People v. Bizieff, 226 Cal.App.3d 1689, 1701-02 (1991) and People v.
15   Markley, 138 Cal.App.4th 230, 240 (2006)).) The California Supreme Court denied a
16   similar petition without comment on August 10, 2016. (Case No. 16cv2337-WQH-MDD,
17   Order Den. Pl.’s Pet. for Review, ECF No. 10-34.)
18          Plaintiff also attempted via letters and motions filed with the Superior Court in
19   2015 and 2016 to obtain some of the lost documents, including copies of his trial
20   transcripts and the victim’s school attendance records. (Case No. 16cv2337-WQH-MDD,
21   ECF No. 15 at 7 (report and recommendation describing motions and correspondence).)
22          Plaintiff filed a federal habeas petition (Case No. 16cv2337-WGH-MDD) on
23   September 13, 2016, in large part seeking to obtain copies of trial transcripts and other
24
25   6It appears this was Plaintiff’s second habeas petition under this case number. The first petition dealt
26   with a claimed due process violation related to a hearing on a prison rules violation report, not
     relevant here. (See ECF No. 134-3 at 5 (Petition with notation of “2nd Petition”), 25 (order denying
27   petition, noting “[t]he Second Petition raises grounds unrelated to the First Petition); see also Case No.
     16cv2337-WQH-MDD, R. & R. in re Pet. for Writ of Habeas Corpus, ECF No. 15 at 6-7 (describing first
28   petition).)
                                                         30
                                                                                             16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2159 Page 31 of 39

1    documents that he claimed Defendant had lost. (Case No. 16cv2337-WQH-MDD, Pet. for
2    Writ of Habeas Corpus, ECF No. 1.) The Court denied Plaintiff’s habeas petition, finding
3    that because Plaintiff’s claims did not challenge the fact or the duration of Plaintiff’s
4    confinement, they were not cognizable on federal habeas review. (Case No. 16cv2337-
5    WQH-MDD, ECF No. 15; report and recommendation adopted, Order Adopting R. & R.,
6    ECF No. 43.)
7           Plaintiff filed another federal habeas petition, this time challenging his underlying
8    conviction, on February 15, 2017. (Case No. 17cv354-WQH-MDD, Pet. for Writ of Habeas
9    Corpus, ECF No. 1.) Plaintiff’s First Amended Petition in that case raised 84 claims
10   attacking his conviction, sentence, and restitution. (Case No. 17cv354-WQH-MDD, Order
11   Discussing First Am. Pet., ECF No. 65; First Am. Pet., ECF No. 32.) On July 20, 2018, District
12   Judge Hayes dismissed the petition as untimely. (Case No. 17cv354-WQH-MDD, ECF No.
13   65.) Judge Hayes considered the role of Defendant’s alleged loss of Plaintiff’s transcripts
14   and exhibits in his equitable tolling discussion, and found that tolling on that basis was
15   only warranted from September 24, 2014 to June 14, 2015.7 (Id. at 9.)
16          3.      documents-at-issue
17          Throughout discovery and briefing on this motion, Plaintiff has identified several
18   specific documents that he alleges Blahnik lost or destroyed after taking possession of
19
20
21   7
       In determining the end date of June 14, 2015, Judge Hayes cited to two statements made by Plaintiff
22   in CDCR forms. (Id. at 8.) First, in a CDCR 602 grievance form dated July 9, 2015, Plaintiff stated “[o]n
     6-11-2015 I came out of Adseg. On 6-14-2015 I received my legal material, although half of my habeas
23   is missing, I still received it. For such reason I am not asking no more for my legal material.” (Id.
     (quoting Case No. 17cv354-WQH-MDD, Pet’r’s Opp. To Resp’t’s Mot. to Dismiss, ECF No. 47 at 186).) In
24   a CDCR 22 Inmate/Parolee Request for Interview, Item, or Service dated July 14, 2015, Plaintiff stated
     “I received my property on 6-14-2015, 2 weeks after I realize[d] one box of legal paperwork is missing.
25
     In there w[ere] trial transcripts volume 1, 2. Can you search [i]n storage to see if it’s there?” (Id.
26   (quoting Case No. 17cv354-WQH-MDD, ECF No. 47 at 236.) On June 8, 2020, Plaintiff filed a motion for
     review of Judge Hayes’ denial, inter alia arguing that he should be entitled to equitable tolling for the
27   periods when he had pending habeas petitions seeking copies of his trial transcripts to pursue his IAC
     claims, which is now pending. (Case No. 17cv354-WQH-MDD, Pet’r’s Mot. for Recons., ECF No. 171 at
28   2-4.)
                                                        31
                                                                                            16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2160 Page 32 of 39

1    them in September of 2014. The Court will summarize the record as to each item of lost
2    evidence below.
3           (1)    Trial transcripts that Plaintiff intended to submit to support his IAC claims in
4    state habeas. (ECF No. 134 at 100, 122.) Plaintiff claims he did not recover these
5    transcripts until around October 2017, when the federal court provided them to him in
6    case number 17cv354. (Id.)
7           (2)    The victim’s school attendance records from 2007, which Plaintiff claims
8    would show that the victim was in school until 2:30 p.m., not 2:00 p.m., contradicting the
9    victim’s out-of-court statement to police. (ECF No. 134 at 99.) This record purportedly
10   also showed that the victim lived at a San Diego address during the relevant time in 2007,
11   not in El Cajon where the crimes were alleged to have occurred. (Id. at 119.) Plaintiff
12   claims he had this record at the time of trial, then officers lost it while he was constructing
13   his state habeas and his sister obtained it again through an investigator in June 2014. (Id.
14   at 119.) Plaintiff says this evidence was “the key to [proving his] innocence,” because it
15   contradicts the only evidence against him. (Id.)
16          (3)    Declaration from “Carlos,” asserting Carlos was with the victim on the
17   afternoon of April 5, 2008, when the victim had told police she had been having sex with
18   Plaintiff. (Id. at 100.)
19          (4)    Child Protective Services records showing that the victim lived in a foster
20   home from January to November 2007, which would have verified the victim’s trial
21   testimony and arguably contradicted her incriminating statement to officers. (Id. at 100,
22   120; see also ECF No. 150 at 11.) Plaintiff claims that he received these records around
23   June 2014, and they would have supported his innocence. (ECF No. 134 at 120.)
24          (5)    Juan Munoz’ declaration, prepared by a privately retained investigator
25   around June 2014, which stated that Mr. Munoz had secretly recorded the victim, who
26   “spontaneously [confessed] how everything she told police was false” and that when he
27   took her to 1162 N. Cuyamaca Street (the only place Plaintiff claims to have stayed in El
28   Cajon), the victim had denied any knowledge of this location. (ECF No. 134 at 100, 118 &
                                                   32
                                                                                   16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2161 Page 33 of 39

1    n.1.) Mr. Munoz purportedly further stated that he lived at 1162 N. Cuyamaca Street in
2    2007, and never saw the victim at that location, and that he also worked with Plaintiff at
3    that time and never saw Plaintiff and the victim together. (Id. at 110.) Juan Munoz has
4    died since making his declaration. (Id. at 101.)
5              (6)    Marcos Mendez’ declaration, made after Plaintiff submitted his state habeas
6    petition, in the format of notarized responses to a questionnaire prepared by an
7    investigator. (Id. at 121.) According to Plaintiff, Mr. Mendez stated in this declaration
8    that he was the victim’s boyfriend, he lived at 1162 N. Cuyamaca Street and never brought
9    the victim there, he worked with Plaintiff on the days and nights in question, the victim
10   was not permitted to go anywhere while she was in the foster home and when she went
11   to live with her mom in the year in question8, that the victim confessed to Mr. Mendez
12   that she made up the 2007 allegations against Plaintiff to get revenge on her sister, and
13   that she had told Marcos she “mess[ed] around” with Plaintiff in Mexico. (Id. at 121-122.)
14             (7)    Julian Mendez’ (“Julian’s”) declaration that he was with Plaintiff on April 5,
15   2008, including at the time that the victim’s sister saw him near her home, and Plaintiff
16   could not have been with the victim that afternoon. (Id. at 120.) Julian’s declaration also
17   stated that he knew the victim was capable of making false accusations because the victim
18   had once threatened to report sex between the victim and Julian if he did not provide her
19   drugs. (Id. at 121.)
20             (8)    The apartment contract for 1162 N. Cuyamaca Street, showing that Plaintiff
21   was not on the contract in 2007. (ECF No. 150 at 12.) Plaintiff claims that someone sent
22   him this evidence in June 2014, and he has been unable to recover it since Blahnik lost it.
23   (Id. at 12-13.)
24             (9)    Brissa Contreras’ declaration, which stated that Ms. Contreras walked home
25   from school with the victim and stayed there until “the mother” came home. (ECF No.
26
27
28   8   Based on the dates of Plaintiff’s conviction offenses, the Court assumes that Plaintiff means 2007.
                                                          33
                                                                                              16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2162 Page 34 of 39

1    134 at 123.) Ms. Contreras stated that from September through December of 2007, she
2    spent the night at the victim’s home. (Id. at 123; ECF No. 150 at 14.) Plaintiff claims the
3    declarant stated she never saw the victim go to any location in El Cajon or with Plaintiff.
4    (Id.) Finally, Ms. Contreras is alleged to have stated that she and the victim had been
5    together on the afternoon of April 5, 2008, using mushrooms with Carlos, and that about
6    15 minutes after the victim got out of the car with them, they drove by the victim’s house
7    and saw the Plaintiff arriving there. (ECF No. 134 at 124.)
8           (10) Declarations of Tony and Jacobo, two people who lived at 1162 N. Cuyamaca
9    Street, that stated that they were home all day, and that while Plaintiff was frequently at
10   that address, the victim never was. (ECF No. 134 at 125.) They further stated that Plaintiff
11   didn’t live or pay rent at their home or own any keys, and he was not allowed to be at the
12   home by himself, and that Plaintiff lived between his mother’s house and a place in
13   Tijuana. (ECF No. 150 at 12.)
14          (11) Photographs of the location in El Cajon where prosecutors assumed the
15   alleged crimes occurred, and statements (a) from the victim’s sister that Plaintiff used to
16   stay at this address in El Cajon, and (b) from the victim that she had never seen the
17   location before. (ECF No. 1 at 10-11.) These photographs and statements were obtained
18   by a detective Plaintiff retained. (Id.; ECF No. 134 at 110.)
19          4.     analysis
20          Regarding the merits of Plaintiff’s access to court claim, Defendant alleges that
21   Plaintiff cannot prevail because he does not have an arguable underlying legal claim, and
22   therefore suffered no actual injury. 9 (ECF No. 134 at 23; ECF No. 151 at 6.) To support
23
24
25   9The Court notes that Defendant has not contested causation in his Motion for Summary Judgment,
26   therefore many issues, including whether Plaintiff’s contemplated state habeas submissions would
     have been accepted as procedurally proper has not been raised or briefed before this Court. However,
27   the Court notes there is no hard deadline for the submission a habeas petition in the state of
     California—instead habeas petitions must be filed “reasonably promptly.” In re Saunders, 21 Cal.4th
28   697, 703 (199). Furthermore, when the superior court denies a petition, seeking appellate review with
                                                      34
                                                                                         16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2163 Page 35 of 39

1    this position, Defendant first argues that any actual innocence claim based on the
2    allegedly lost evidence would be fruitless because the evidence was not new and does
3    not establish innocence. (ECF No. 134 at 26-32; ECF No. 151 at 6-8.) Defendant reviews
4    each piece of allegedly lost evidence to explain how Plaintiff admittedly either possessed
5    or knew about the relevant evidence at the time of trial, and often submitted substantially
6    similar evidence in support of his state habeas. (ECF No 134 at 27-32.) Second, Defendant
7    argues that Plaintiff’s IAC claims “would be fruitless” because he cannot show prejudice
8    considering the existing evidence against him. (ECF No. 134 at 32-33; ECF No. 151 at 8-
9    9.)
10          In addition to addressing the merits of his claims, Plaintiff argues that Judge
11   Porter’s June 29, 2017 Report and Recommendation Denying in Part and Granting in Part
12   Defendant’s Motion to Dismiss, describing why Plaintiff’s state habeas claims were not
13   frivolous, should apply here. (ECF No. 150 at 25.) In his Sur-Reply, Plaintiff also identifies
14   additional underlying claims that Blahnik prevented Plaintiff from advancing, explaining
15   that Blahnik’s destruction of documents delayed Plaintiff’s filing of his federal habeas, and
16   as a result even the habeas claims that the state court denied on the merits were denied
17   as untimely in federal court. (ECF No.153 at 8-9, 14.)
18          “Inmates have an established right to present their legal claims to the courts and
19   to have them considered by the courts.” Allen, 48 F.3d at 1091 (emphasis in original).
20   “The very point of recognizing any access claim is to provide some effective vindication
21   for a separate and distinct right to seek judicial relief for some wrong.” Harbury, 536 U.S.
22   at 414-15. To show standing through “actual injury,” an inmate alleging an access to court
23   violation must demonstrate that the state action “hindered his efforts to pursue a
24   [nonfrivolous] legal claim,” either attacking his criminal conviction or challenging his
25   conditions of confinement. Lewis, 518 U.S. at 351, 355. Backward-looking access claims,
26
27
     a new petition in the court of appeal is not considered a successive petition (which is generally not
28   allowed). See Cal. Penal Code § 1475; In re Clark, 5 Cal.4th 750, 767 n.7 (1993).
                                                         35
                                                                                             16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2164 Page 36 of 39

1    because they allege the opportunity to present the underlying claim has been lost, must
2    specifically describe the underlying claim to demonstrate that it is based on “more than
3    hope.” Harbury, 536 U.S. at 416.
4          A claim “is frivolous where it lacks an arguable basis in law or fact.” Neitzke v.
5    Williams, 490 U.S. 319, 325 (1989)); see also Silva, 658 F.3d at 1103 (“[P]risoners also have
6    a right, protected by the First Amendment right to petition and the Fourteenth
7    Amendment right to substantive due process, ‘to pursue legal redress for claims that have
8    a reasonable basis in law or fact.’”). In other words, a claim can be frivolous because “it
9    is based on an indisputably meritless legal theory” or because its “factual contentions are
10   clearly baseless.” Nietzke, 490 U.S. at 327. However, “not all unsuccessful claims are
11   frivolous.” Id. at 329 (citing, e.g., Penson v. Ohio, 488 U.S. 75, (1988) (a criminal defendant
12   has a right to appellate counsel even if his claims are ultimately unavailing, so long as they
13   are not frivolous).) To prove an arguable claim, “[a] prisoner need not show, ex post, that
14   he would have been successful on the merits had his claim been considered.” Allen, 48
15   F.3d at 1091. To require anything more than this “would permit prison officials to
16   substitute their judgment for the courts’ and to interfere with a prisoner’s right to court
17   access on the chance that the prisoner’s claim would eventually be deemed frivolous.”
18   Id. at 1085.
19         That the required showing for an arguable claim is much lower than that of a
20   meritorious claim was central to the reasoning of Sprinkle v. Robinson (“Sprinkle II”), No.
21   2:02-cv-1563-JAM-EFB P, 2017 WL 1079833 (E.D. Cal. Mar. 22, 2017), report and
22   recommendation adopted, 2017 WL 2812973 (E.D. Cal. June 29, 2017), which the District
23   Court in this case relied on for its determination that Plaintiff’s claim was not completely
24   barred by Heck v. Humphrey, 512 U.S. 477 (1994). (See ECF No. 16 at 5-8 (discussing
25   Sprinkle II)); Sprinkle II, WL 1079833 at *5 (“In articulating the ‘actual injury’ component
26   of an access-to-courts claim, the U.S. Supreme Court in Lewis did not require the plaintiff
27   establish that the underlying case was meritorious; i.e., that he was injured because he
28   was prevented from litigating a winning case. Instead the Court stated that the plaintiff
                                                   36
                                                                                   16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2165 Page 37 of 39

1    must demonstrate only that the deprivation of access ‘hindered his efforts to pursue a
2    legal claim’ or that ‘a nonfrivolous legal claim [has] been frustrated or [is] being
3    impeded.’”). Considering the District Court’s ruling that “Plaintiff Arellano may proceed
4    on his access-to-court claim to the extent that he seeks damages other than damages for
5    wrongful incarceration,” (ECF No. 16 at 8), this Court proceeds carefully to ensure that its
6    assessment of whether Plaintiff’s claims are arguable does not cross into a merits
7    determination that would invade the provenance of habeas corpus and implicate Heck.
8          Indeed, an earlier order in Sprinkle v. Robinson (“Sprinkle I”), 2007 WL 2389984,
9    demonstrates just how easily the nonfrivolous threshold can be met. The plaintiff in the
10   Sprinkle cases brought an access to courts claim against the senior law librarian and his
11   supervisor for refusing to copy the exhibits he intended to submit with California habeas
12   petition because the law librarian determined the exhibits were not necessary. Id. at *3.
13   The Sprinkle plaintiff, like Plaintiff here, sought review of a lengthy sentence based on
14   charges involving sexual offenses against girls under the age of 14 after a trial that had
15   hinged on credibility issues. Id. After the law librarian refused to make copies, the
16   plaintiff submitted his petition without exhibits to the superior court, which proceeded
17   to deny at least three issues for lack of supporting documentation. Id. Plaintiff sought
18   review of the denial in the appellate court, explaining that the prison refused to make
19   copies of his exhibits, and asking the court to order the prison to make such copies, but
20   the appellate court denied the habeas petition for failure to attach the same missing
21   exhibits. Id. On motion for summary judgment, the court rejected the defendants’
22   arguments that “the documents would not have changed the outcome of his petition,”
23   stating that a petition for writ of habeas corpus, “which is precisely the sort of litigation
24   addressed in Lewis,” is “not facially frivolous.” Id.
25         Because Defendant’s arguments contest the merits of Plaintiff’s underlying claims,
26   they miss the mark. (See ECF No. 134 at 32-33 (Plaintiff cannot prove prejudice and
27   prevail on his IAC claims because “there is no reasonable probability that the results of
28   the trial would have been different regardless of counsel’s performance.”), 26-32 (arguing
                                                   37
                                                                                  16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2166 Page 38 of 39

1    that to the extent Plaintiff seeks to bring actual innocence claims, such claims would be
2    fruitless because all the evidence identified by Plaintiff was, by Plaintiff’s own description,
3    known or knowable at the time of trial and it does not clearly establish innocence).)
4    Defendant does not argue that habeas petitioners may not bring IAC and actual innocence
5    claims through collateral attack. See Neitzke, 490 U.S. at 327-28 (describing what it
6    means for a claim to lack foundation in law). Similarly, Defendant does not argue that the
7    facts alleged by Plaintiff in support of his underlying claims are “fantastical or delusional.”
8    See id., 490 U.S. at 327-28 (describing what it means for factual contentions to be
9    baseless). Instead, Defendant claims that Plaintiff’s alleged facts do not adequately
10   support his contentions. The merits determination that Defendant now asks this Court
11   to make is the very determination that Plaintiff was entitled to pursue on habeas corpus.
12         This Court may not assess the merits of the claim to determine whether Plaintiff
13   has suffered an injury, because the injury is the loss of the opportunity to present the
14   claims as intended for a decision on the merits. Therefore, it is RECOMMENDED that the
15   Court conclude Plaintiff’s claims are not frivolous and DENY Defendant’s Motion for
16   Summary Judgment.
17                          VI. CONCLUSION AND RECOMMENDATION
18         For the foregoing reasons, the Court ORDERS as follows:
19         A.     Plaintiff’s Motion for a copy of ECF No. 153 is GRANTED and the Clerk is
20   ORDERED to send Plaintiff a copy of ECF No. 153 with this Report and Recommendation;
21   and
22         B.     Defendant’s Request for Judicial Notice in Support of Defendant’s Motion for
23   Summary Judgment [ECF NO. 134-3] is GRANTED.
24         As detailed in this above in this Report and Recommendation, the Court
25   RECOMMENDS that Defendant’s Motion for Summary Judgment be DENIED.
26         IT IS ORDERED that no later than July 20, 2020, any party to this action may file
27   written objections with the Court and serve a copy on all parties. The document should
28   be captioned “Objections to Report and Recommendation.”
                                                   38
                                                                                   16cv2412-CAB (MSB)
 Case 3:16-cv-02412-CAB-MSB Document 160 Filed 07/02/20 PageID.2167 Page 39 of 39

1          IT IS FURTHER ORDERED that any reply to the objections shall be filed with the
2    Court and served on all parties no later than August 3, 2020. The parties are advised that
3    failure to file objections within the specified time may waive the right to raise those
4    objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
5    Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991).
6          IT IS SO ORDERED.
7    Dated: July 2, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  39
                                                                               16cv2412-CAB (MSB)
